865 F.2d 1262Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther M. WHITEHEAD, Plaintiff-Appellant,v.Robert O'HALE, District Attorney;  N. Earl Jones;  R. AllenLynch;  Donald McLamb;  Giles R. Clark;  William A.Christian;  Harnett County Sheriff Department;Superintendent of McCain Correctional Center, Defendants- Appellees.
No. 88-7195.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1988.Decided:  Jan. 3, 1989.Rehearing and Rehearing In Banc Denied Feb. 22, 1989.

Luther M. Whitehead, appellant pro se.
Jacob Leonard Safron (Office of the Attorney General of North Carolina), for appellees Hale, Clark, Christian, and Superintendent of McCain;
Dewey R. Butler for appellee Jones;
Benjamin Norman Thompson (Lytch, Rizzo & Thompson, PC), for appellee Lynch;
W. Glenn Johnson (Johnson & Johnson), for appellee.
Before JAMES DICKSON PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Luther M. Whitehead appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Whitehead v. Hale, C/A No. 87-271-CRT (E.D.N.C. June 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  We deny the request for appointment of counsel because the issues involved in this appeal are not complex.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  Plaintiff's request for a free transcript is also denied.


2
AFFIRMED.